EXHIBIT G
                 FIFTH MODIFICATION OF THE DECLARATION OF
                       A STATE OF EMERGENCY FOR THE
             STATE OF DELAWARE DUE TO A PUBLIC HEALTH THREAT

        WHEREAS, the Centers for Disease Control and Prevention (“CDC”) has determined that

a novel coronavirus (“COVID-19”) presents a serious public health threat; and

        WHEREAS, on March 12, 2020 at 3:00 p.m. E.D.T., I issued a Declaration of a State of

Emergency due to the public health threat of COVID-19, which became effective as of 8:00 a.m.

E.D.T. on March 13, 2020; and

        WHEREAS, on March 16, 2020 at 2:00 p.m. E.D.T., I issued the First Modification of the

Declaration of a State of Emergency to advise that the CDC issued new guidance for large events

and mass gatherings, including conferences, social events, concerts and other types of assemblies;

and

        WHEREAS, on March 18, 2020 at 2:00 p.m. E.D.T., I issued the Second Modification of

the Declaration of a State of Emergency to further restrict events and gatherings; to restrict food

service to only take-out or delivery; to close casinos, bowling alleys, concert venues, movie

theaters, sports facilities, fitness centers and health spas; to ensure additional precautions in nursing

homes, retirement facilities, or assisted-living facilities; to promote authority to the Delaware


                                                   1
Emergency Management Agency and the Division of Public Health to cancel any gatherings for

public health reasons; to authorize the Secretary of Labor to develop emergency rules relating to

unemployment insurance; to address requirements for telemedicine services; and to address the

sale of alcoholic beverages; and

       WHEREAS, on March 21, 2020 at 12:00 p.m. E.D.T., I issued the Third Modification of

the Declaration of a State of Emergency to close all Delaware beaches, except to persons using the

beaches for exercise or to walk their dogs, subject to certain precautions recommended by the CDC

on COVID-19, which became effective as of 5:00 p.m. E.D.T.; and

       WHEREAS, on March 22, 2020 at 4:00 p.m. E.D.T., I issued the Fourth Modification of

the Declaration of a State of Emergency; and

       WHEREAS, because of the risk of the rapid spread of the virus, and the need to protect

all Delaware citizens, especially health care providers and citizens most vulnerable to the virus,

additional efforts are needed to mitigate community spread of COVID-19; and

       WHEREAS, it is critical to ensure that law enforcement and public and private health

resources not be unnecessarily diverted from responding to COVID-19-related issues and

maintaining public safety and health; and

       WHEREAS, Delawareans should refrain from organizing or attending social gatherings

of any size, except for regular interactions with immediate family members, members of the same

household, caregivers, or individuals with whom you have a close personal relationship; and

       WHEREAS, requiring all individuals located in Delaware to shelter in place—that is, to

stay at home or at their place of residence—except with respect to certain essential activities and

to work to provide essential business and government services, is in the interests of preserving

public safety and health and limiting community spread of COVID-19.



                                                2
       NOW, THEREFORE, I, JOHN C. CARNEY, pursuant to Title 20, Chapter 31 of the

Delaware Code, do hereby declare that the Declaration of a State of Emergency, as modified

through the First Modification, the Second Modification, the Third Modification, and the Fourth

Modification shall remain in effect until further notice, with the following modifications:

   1. Shelter in place of residence. Effective March 24, 2020 at 8:00 a.m. E.D.T., with the

       exceptions as outlined below, all individuals currently living within the State of Delaware

       are ordered to shelter in place, at their home or place of residence except as permitted in

       this Fifth Modification of the Declaration of a State of Emergency. To the extent

       individuals are using shared or outdoor space when outside their residence, they must at all

       times and as much as reasonably possible maintain social distancing of at least six feet

       from any other person, consistent with the Social Distancing Requirements set forth in this

       Fifth Modification of the Declaration of a State of Emergency and with the guidelines set

       by the CDC. All persons may leave their homes or places of residence only for Essential

       Activities or Essential Travel, as defined below.

   2. Individuals experiencing homelessness are strongly urged to find shelter, and government

       agencies are urged to take steps needed to provide shelter for those individuals, in

       accordance with CDC guidance. Homeless individuals are otherwise not subject to this

       shelter in place order.

   3. Individuals whose residences are unsafe or become unsafe, such as victims of domestic

       violence, are permitted and urged to leave their homes and stay at a safe alternative home

       or residence.

   4. Individuals at high risk of severe illness from COVID-19 and people who are sick are urged

       to stay in their residences to the extent possible except as necessary to seek medical care.



                                                 3
   Nothing in this Fifth Modification of the Declaration of a State of Emergency prevents

   DEMA from issuing and enforcing isolation and quarantine orders pursuant to 20 Del. C.

   § 3136 or DPH from issuing and enforcing isolation and quarantine orders pursuant to 16

   Del. C. § 505.

5. For purposes of this Fifth Modification of the Declaration of a State of Emergency, homes

   and residences include hotels, motels, shared rental units, shelters and similar facilities.

6. Prohibited and permitted travel. All travel (including, but not limited to, travel on foot,

   bicycle, scooter, motorcycle, automobile, and public transit), except Essential Travel or

   travel for Essential Activities, as defined below, is prohibited. Passengers traveling by

   public transit must comply with Social Distancing Requirements to the greatest extent

   feasible.

7. Leaving your home or residence for Essential Activities is permitted. Individuals may

   only leave their residence to carry out Essential Activities or Essential Travel. For purposes

   of this Order, Essential Activities are defined as follows:

       a. To engage in activities or perform tasks essential to their health and safety, or to

           the health and safety of their family or household members (including, but not

           limited to, pets), such as, by way of example only and without limitation, obtaining

           medical supplies or medication, visiting a health care professional, or obtaining

           supplies they need to work from home.

       b. To obtain necessary services or supplies for themselves and their family or

           household members, or to deliver those services or supplies to others, such as, food

           supplies, dry goods, pet supplies and any other household consumer products, and




                                             4
          products necessary to maintain the safety, sanitation, and essential operation of

          residences.

       c. To engage in outdoor activity, providing the individuals comply with Social

          Distancing Requirements, as defined below, such as, by way of example and

          without limitation, walking, running, biking, or fishing. Individuals may go to

          public parks and open outdoor recreation areas (except beaches, which may be used

          only as described in my Third Modification of the Declaration of a State of

          Emergency).

       d. To perform work permitted by the Fourth Modification of the Declaration of a State

          of Emergency.

       e. To care for a family member, friend, or pet in another household, and to transport

          family members, friends, pets, or livestock as allowed by this Order.

8. Leaving your home or residence for Essential Travel is permitted. For the purposes of

   this Order, Essential Travel includes travel for any of the purposes set forth in this

   paragraph. Individuals engaged in any Essential Travel must comply with all Social

   Distancing Requirements.

       a. Any travel related to the provision of or access to Essential Activities or Minimum

          Basic Operations.

       b. Travel to care for elderly persons, minors, dependents, persons with disabilities,

          other vulnerable persons, pets, or livestock.

       c. Travel to or from educational institutions for purposes of receiving materials for

          distance learning, for receiving meals, and for receiving any other related services.

       d. Travel to return to a place of residence in Delaware from outside the jurisdiction.



                                            5
       e. Travel required or authorized by a law enforcement officer or court order.

       f. Travel required for non-residents to return to their place of residence outside the

          State.

9. Social distancing measures are required. For the purposes of this Order, “Social

   Distancing Requirements” include maintaining at least six-foot social distancing from

   individuals, washing hands with soap and water for at least 20 seconds as frequently as

   possible or using hand sanitizer, covering coughs or sneezes (not with hands), regularly

   cleaning high-touch surfaces, and not shaking hands. These requirements incorporate any

   subsequent guidance from the CDC issued after the issuance of this Order.

10. Minimum Basic Operations. For the purposes of this Order, Minimum Basic Operations

   include the following, provided that employees comply with the Fourth Modification of

   the Declaration of a State of Emergency and Social Distancing Requirements, to the extent

   possible, while carrying out such operations:

       a. The minimum necessary activities to maintain the value of the business’s inventory,

          preserve the condition of the business’s physical plant and equipment, ensure

          security, process payroll and employee benefits, or for related functions.

       b. The minimum necessary activities to facilitate employees of the business being able

          to work remotely or continue to work remotely from their residences.

11. Intent of this Order. The intent of this Order is to ensure that the maximum number of

   people self-isolate in their places of residence to the extent feasible, while enabling

   essential services to continue, in order to slow the spread of COVID-19 to the maximum

   extent possible. When people need to leave their places of residence, whether to obtain or

   perform essential services, or to otherwise facilitate Essential Activities and Minimum



                                            6
       Basic Operations necessary for continuity of social and commercial life, they should at all

       times reasonably possible comply with Social Distancing Requirements. All provisions of

       this Fifth Modification of the Declaration of a State of Emergency should be interpreted to

       effectuate this intent.

   12. Testing: All COVID-19 testing shall be made available to those persons who meet

       criteria for such testing as established and modified from time to time, by the CDC. All

       health care providers, facilities and entities that decide to offer testing shall make that

       testing available to any person presenting at the testing site who meets the CDC criteria

       without regard to that person’s ability to pay, type of health insurance, or participation in

       any particular provider network. Health care providers shall provide testing to the extent

       that testing costs are not covered by the payments by individuals and health insurance

       carriers and will be covered by Delaware’s Health Care Connection Program.

13. Enforcement. This Order has the force and effect of law. Any failure to comply with the

   provisions contained in a Declaration of a State of Emergency or any modification to a

   Declaration of a State of Emergency constitutes a criminal offense. 20 Del. C. §§ 3115 (b);

   3116 (9); 3122; 3125. State and local law enforcement agencies are authorized to enforce the

   provisions of any Declaration of a State of Emergency.



                                      APPROVED this 22d day of March 2020 at 4:02 p.m.




                                      Governor




                                                  7
